Explanations of vote
Oral explanations of vote.
(CS) Mr President, land and sea frontiers have shifted with enlargement, increasing customs officers' work from simple custom duties checks to combating counterfeiting, money laundering, drugs, and evasion of antidumping duties or health measures aimed at consumer protection. For this reason I have welcomed and expressed support for the Commission's proposal, which will allow a greater degree of coordination of Member States' bodies, including close cooperation with Europol, Frontex, Interpol and the World Customs Organisation. We would also ask that the third country authorities that will obtain commercial and personal data from the Member States be required to guarantee data protection standards equivalent to those in the EU. I thank the Members for having supported our Group's proposals today in full. I also want to thank the rapporteurs for their meticulous work.
(NL) Mr President, I voted for the Musotto report because it is not afraid to speak frankly about many aspects of fraud and measures to combat fraud. And I get that déja vu feeling when the report mentions the millions of funds wrongly paid and non-eligible expenditure claimed. Think, for example, of the hundreds of millions of euros in European funds which have already disappeared into the bottomless pit of the corrupt socialist-dominated Walloon state. A state in which numerous officials have been involved in scandals, in some cases for misappropriation of funds. When the report talks about the fragility of Commission scrutiny, I automatically remember the words of my Walloon colleague Mr Deprez who talked at the beginning of the month about bad projects which are the fault not only of Wallonia but also of the Commission because it approves these projects.
(DE) Mr President, the report that was originally presented was a good one, because it provided for clearly defined measures to support the fight against terrorism, such as necessary steps to improve prevention, closer police cooperation, more exchanges of data and assistance for the victims of terrorism.
Today's votes, however, have completely changed the report. Key elements of the report have been voted out. Jihadist terrorists, for example, are suddenly no longer considered dangerous. Other positions - unacceptable positions - have been voted into the report, with the result that I have had to vote against it, as the majority of the House has done. It is a pity about the original draft, because it would have been good to have a better set of political and technical instruments with which to combat terrorism and improve security.
(NL) Mr President, needless to say I voted against the Deprez report because I fundamentally disagree with the notion that jihadist terrorism is actually just a consequence of discrimination and the social isolation allegedly suffered by Muslims in Europe. To be honest, I know quite a few of my own people, quite a few people of non-immigrant stock, who really do suffer social isolation in Muslim neighbourhoods in our big cities but who do not turn to the crime of terrorism, absolutely not. So I am not going to say mea culpa on that one. It may perhaps be politically correct to lay the blame on perfidious Europe, but it is not 'correct' in the true sense of the word, anything but. When in God's name is Parliament going to understand that Islamist terror has nothing to do with discrimination or social exclusion, but flows directly from the world vision of Islam itself?
Mr President, I think we need to recognise, when we are talking about regions trading with each other, that it is not countries that trade with each other, but people and businesses that trade with each other. One of the errors of this particular report was that it failed to recognise the substantial trade barriers that stand in the way of entrepreneurs who wish to trade with the EU from third countries.
That is why I am pleased to announce a cross-party campaign, involving NGOs and civil society organisations, as well as grass-roots campaigners, called the Real Trade Campaign, which has five main aims: to abolish agricultural tariffs on imports; to abolish agricultural subsidies; to liberalise the rules of country of origin; to put more emphasis on aid for trade; and to encourage low income countries progressively to lower their trade barriers to each other in the hope that they will be part of the world community when it comes to trade and, eventually, trade more with us. This report was unbalanced in not recognising that those barriers exist from the EU perspective, which is why I voted against it.
Written explanations of vote
in writing. - (PT) I must say first of all that our vote against is a protest against postponement of the entry into force of a directive on workers' health and safety, a directive that in this case was adopted in 2004 which lays down the exposure limit values of workers to electric, magnetic and electromagnetic fields, and prevention, information and training measures. The European Commission is now proposing a new directive with the sole aim of postponing the transposition of that directive by four years.
It is truly odd for the European Commission to be tabling this proposal for a postponement. It claims in justification that the medical community has reported its concerns on the implementation of the Directive and that various studies have now been commissioned. It is a pity that similar concern regarding the effects of this Directive is not shown in relation to the effects of other legal instruments and policy guidelines which seek to liberalise public goods and services and to deregulate labour relations and workers' rights. Only when workers' rights and health are being protected does the European Commission ask for more studies to postpone implementation. It is unacceptable.
in writing. - I welcome the report on exposure of workers to the risks arising from physical agents. The possible consequences which the transposition of the 2004 directive, outlining minimum safety standards for those using physical agents, could have on the development and use of Magnetic Resonance Imaging (MRI) in medicine make the recommendations of the report sound and logical. With the emergence of new studies calling into question the basis on which the directive's recommendations are based, we must allow time for this new information and the directive to be analysed. I therefore support the call to postpone the deadline of 30 April 2008 by four years, and have voted in favour of this report.
in writing. - (SK) I would like to stress that the demand for improving the health and safety of workers in the workplace is based, first and foremost, on risk assessment. In cases where workers are employed in an environment where they are exposed to agents that pose a health risk, a risk assessment is one of the employer's fundamental duties.
If a risk assessment reveals that there may be a risk, it is necessary to implement measures that will either eliminate the risk or reduce it to the lowest possible level. In my opinion, it is important to implement these measures at source. Other steps that can be taken are, for example, offering a choice of different working methods, technical measures to reduce the emissions, changing the design of workplaces and workstations, limiting the duration and intensity of exposure, making adequate personal protection equipment available, etc.
I agree that if a worker's medical examination shows that there is a specific health risk, it is the duty of the employer to provide health care for such workers. Preventive medical check-ups are part of the health care package: their goal is to identify at an early stage changes to one's health and to prevent damage to one's health as a result of exposure to electromagnetic fields. Depending on the results, the risk assessment may be reviewed and additional measures may be implemented.
In conclusion, I would like to say that as a doctor I am pleased that Directive 2004/40/EC of the European Parliament and of the Council lays down requirements concerning the establishment of action values and exposure limit values for individual electromagnetic fields, as well as requirements for the protection of the health and safety of workers exposed to electromagnetic fields in the course of their work.
in writing. - (FR) Artificial electromagnetic waves have a significant impact on the health of Europe's citizens, and above all on the health of workers, who need to be protected from electromagnetic fields just as they are already protected by two EU directives fixing limit values for exposure to noise and vibration.
The electromagnetic fields emitted both by radios and electronic appliances and by various telephonic devices - portable transmitters and telephones, fixed-base and wi-fi mobiles - are by no means harmless!
That is the finding of the recent BioInitiative report, and its conclusions are indisputable: the risks include forms of cancer, Alzheimer's disease and nervous problems caused by chronic or excessive exposure to electromagnetic waves. It is a health risk that has recently been highlighted by the European Environment Agency.
This is why I voted in favour of the report by Committee Chairman Jan Andersson, which aims to protect workers' health while taking account of the medical community's concerns about the compatibility of Community law with magnetic resonance imaging (MRI) technology. MRI scanning is an essential medical procedure for certain patients, and in my view it should have been made the subject of a derogation, instead of postponing application of the entire directive for four years!
in writing. - (PT) Although this is a codification procedure that does not alter existing legislation in any way, the underlying question raised is the need for a set of Community directives on a set of issues concerning tractors and other motor vehicles and their trailers, as can be seen from the codified version of several reports put to the vote in Parliament today.
This is an area in which I believe Community legislation is excessive. The existence of general legislation on motor vehicles covering general aspects would probably suffice, without the need to reproduce directives relating to each of these areas, as happens now, examples of which are: the suppression of radio interference produced by agricultural or forestry tractors (electromagnetic compatibility); driver-perceived noise level of wheeled agricultural or forestry tractors; rear registration plate lamps for motor vehicles and their trailers.
The vote in favour of codification does not alter this opinion in any way.
in writing. - (PL) I fully support the report under discussion, which will play a major role in the simplification and ordered arrangement of Community law. This is especially important for the development of civil society, since transparency and accessibility of European legislation provides the individual citizen with new opportunities to take advantage of specific entitlements.
That goal cannot be achieved as long as a large number of repeatedly amended regulations remain dispersed and have to be consulted partly in the original legislative act and partly in subsequent amending acts - a task that requires laborious comparison of many different legal instruments in order to determine the rules in force. Frequently amended regulations need to be codified in order to render Community law clear and intelligible.
I therefore fully support the codification of Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation Network.
in writing. - (SV) We Swedish Social Democrats voted in favour of this codification report, which is an important part of the work on increasing the clarity and transparency of Community law. The report does not involve any change of substance but brings together a number of different directives into a coherent text. We are of course in favour of such a simplification. It should be emphasised, however, that our vote in favour does not mean that we are satisfied with the formulation of the current legislation. We want to see raised minimum taxes on tobacco in the future and a real simplification of the regulatory system. In addition, it is important to ensure that the tax levels for different types of tobacco have a competition-neutral effect.
in writing. - (PT) This regulation replaces Regulation (EEC) No 2913/92, which established the Community Customs Code. The justifications submitted are the amendments that have been introduced in the interim.
The Community Customs Code (CCC) was established by Regulation (EEC) No 2913/92. At that time it was already a long and technically complex document which regulated Community customs matters.
Each specific aspect of the CCC was discussed by specialists in the relevant area, and CCC issues were addressed by the relevant Committee.
In a world in which trade is dominated by the large multinationals, this draft Code would have to reflect and serve the interests of those multinationals, reducing the travelling time of goods and simplifying customs procedures.
Whether measures seeking to combat customs fraud were also adopted with that simplification is another matter.
Simplification appears to have been favoured to the detriment of combating fraud. It is moreover no coincidence that Community documents and/or their translations often refer to 'facilitation' rather than simplification. That is a revealing slip of the pen.
in writing. - (SK) Counterfeit operations and goods smuggling today use methods that to be detected require an integrated approach to solving the new tasks facing customs authorities; similarly, customs officials need to be professionally trained officials.
The EU is a customs union, which is why the Community Customs Code is one of its most important instruments. Modernising the Community Customs Code means a complete revision of the original document that entered into force in 1992, in accordance with the demands of the e-customs and e-commerce environment.
What will the modernisation of the Community Customs Code bring? Most importantly it will modernise the control mechanisms and will result in electronic data exchange and inter-operable customs systems. It will simplify customs regulations and administrative procedures for both the customs authorities and economic operators. Centralised clearance is a new feature: it strengthens the cooperation between the Member States and the European Union. Simpler, faster and, most importantly, centralised clearance at a single location has great potential to reduce bureaucracy.
After three years of intensive institutional work we can proudly credit the European Parliament with a significant success in customs modernisation. I would like to take this opportunity to praise the difficult work done by the customs officials, without which the protection of the Union's external borders would be unthinkable.
I believe that today we prepared a practical present for the 40th anniversary of our customs union, which will be celebrated on 1 July 2008. I am glad I was able to contribute through my vote to the modernisation of the Community Customs Code.
in writing. - (IT) Mr President, ladies and gentlemen, I should like to support the Dunn report. The purpose of the proposal is to bring the current Regulation (EC) No 515/97 into line with the new powers of the Community in the field of customs cooperation, stepping up cooperation and exchanges of data between the Member States and between the latter and the Commission. That regulation provides the legal basis for requests for assistance exchanged by the competent authorities in order to combat irregularities and fraud.
Despite the good results which have been obtained up to now, there are various reasons for amending the text, linked in particular to changes in the institutional context and balance. The aim is therefore to deepen coordination at Community level, in the light of the new instruments provided by European law, bearing in mind that at the time at which Regulation (EC) No 515/97 was adopted, the Treaty did not yet contain an article on customs cooperation (Articles 135 and 280).
in writing. - (IT) Mr President, ladies and gentlemen, I welcome the report presented by Mr Pomés Ruiz, as it represents a further measure to make the European institutions more accountable and transparent, and is designed to enable all citizens more closely to scrutinise and monitor the decision-making process surrounding the use of EU funds, thereby enhancing the basic principles of our democratic system.
The Parliamentary initiative expressly calls for publication of the beneficiaries of EU funds, whether this involves grants, contracts, agricultural or structural expenditure or other types of financing. The EC is also asked to assess the feasibility of an 'information system' for the wider public, able to provide full details of imports and of the individual beneficiaries of the complex financing work of the EU.
As it also sets out ethical standards for the holders of public offices and a blacklist of fraudsters, and makes provision for publishing the names of lobbyists and all the experts assisting the Commission, the Ruiz report should make it possible to create an efficient and transparent system for monitoring the management and effective use of EU funds.
in writing. - (PL) I support this initiative, aimed at achieving transparency with regard to EU budget expenditure. The sources of information on expenditure must be transparent and, above all, they must be arranged in a practical manner. I frequently hear comments from Polish entrepreneurs that access to the relevant sources of information is very dispersed, which makes it much more difficult for users to compare and evaluate, and to draw the right conclusions concerning their own projects.
The lack of transparency regarding EU budget expenditure leads to many injustices. In the new Member States, including Poland, where potential beneficiaries have relatively little experience in obtaining EU funding, clearly presented information can be extremely helpful.
in writing. - (PT) Apart from one or two aspects that give a little cause for concern, we believe that on the whole the report raises a number of very important and topical questions.
Following the so-called European Transparency Initiative, launched by the Commission in November 2005, the report reaffirms the need to introduce a fully operational system of information for the public on, for example, the final beneficiaries of the various structural funds.
The report suggests that the different beneficiaries may receive EU funds from several programmes or sectors of EU activity, and therefore recognises that it may be instructive to be able to identify all the amounts paid to an individual beneficiary across all sectors - such information being invaluable, for example, in the case of company relocations, according to the workers.
The report also addresses other important aspects, such as the declaration of financial interests of public office-holders in the EU institutions, suggesting that standards should be adopted, and that the composition of the 'expert groups' (formal or informal) the Commission decides to set up to assist it in its initiatives, particularly legislative initiatives, should be disclosed.
in writing. - I voted in favour of my own group's amendments on the Pomés Ruiz report, which were all adopted. It is important that the membership of Commission expert groups is fairly balanced and that the process for selecting such groups is fully open and transparent. It is to be hoped that the Commission takes heed of today's call from this institution.
in writing. - (PL) Mr Pomés Ruiz rightly argues that transparency depends on whether the information concerning beneficiaries is easily accessible and reliable, and lends itself to further research, comparison and assessment.
I agree with the request that the Commission should explicitly indicate the addresses of the websites containing information on the beneficiaries of EU funding managed directly and centrally by it in all documents relating to the EU budget and/or projects and programmes under its responsibility.
in writing. - I welcome the report on transparency in financial matters. Any move to improve the quality and availability of information, especially on agricultural policy and Structural Funds (which has proved difficult for the public to obtain), is a positive step towards the EU assuming its democratic obligations.
in writing. - (DE) This is a step in the right direction, designed to bring some light into the aid jungle and to facilitate access for ordinary people or at least give them some understanding of largely opaque processes. Care must be taken, however, to ensure that on this occasion highly paid lobbyists are not the only beneficiaries of such databases, but that they also enable SMEs and ordinary people, through easy-to-follow logical processes, to obtain the grants and other forms of support that interest them.
As far as a code of ethics for institutions is concerned, that is certainly to be welcomed. A body empowered to award public funding must be entirely above suspicion, if only for the sake of people's trust in public administrative authorities. There is, however, a need for caution, because scrutiny cannot extend to laying an institution and its members entirely bare and creating transparent people. Within the bounds of data protection, however, such an arrangement, namely the enshrinement of a kind of ethical code, is undoubtedly welcome.
The establishment of a 'blacklist' surely needs more discussion regarding the means of implementation, for this is another area in which data protection has a key role to play.
in writing. - (PT) People who administer public funds are expected and required to exercise the utmost rationality in managing them, the utmost rigour in presenting the results of the activity carried out, and total transparency. Taxpayers - since they are ultimately the financiers of all public funds - have the right (which they must exercise) to know who spends the funds made available to EU interests and how they spend them. I therefore voted in favour of this report, which is supported by a European Commission Communication that puts forward a number of proposals, the majority of which we agree with. I need only add that I believe that the principles and rules applicable to Community funds, particularly those managed directly by the European institutions, must also apply, mutatis mutandis, to the other public funds, namely Community funds managed by the Member States.
in writing. - (PL) I am voting in favour of Mr Pomés Ruiz's report on transparency in financial matters.
The rapporteur deals with a number of very important issues concerning the management of EU finances, such as disclosure of information concerning the beneficiaries of EU funds, declaration of financial interests of public office-holders in the EU institutions, and governance within the institutions and their annual activity reports.
We must strive to achieve continuous streamlining of procedures for the management of EU finances and the control of expenditure, with particular regard to the role of the European Parliament as the institution that grants a discharge in respect of implementation of the budget. We must put our money on transparency and the accurate accounting of financial resources.
in writing. - (PT) The fight against fraud and misappropriation of public funds, in this case Community funds, must be a priority in each Member State. It is therefore essential for each state to be equipped with the human and material resources necessary to allow it to perform this function properly.
It should be emphasised that at the same time as Member State responsibility for protecting public interests is reaffirmed - as it is in the report - policies are promoted in parallel that devalue and withdraw from Member States functions which should be theirs, particularly by dismantling government services, the constant disqualification and laying-off of their workers and the use of private companies to perform some of those functions. In our opinion the report should also examine the consequences for public fund management of transferring public service functions to private enterprises.
The extent to which the excessive complexity and inadequacy of the rules and the delay in awarding funds contribute towards the irregularities identified must also be assessed.
Instead, however, the report essentially focuses on punishment, namely by suggesting infringement proceedings and the suspension of interim payments to Member States.
in writing. - I supported the Musotto report on the fight against fraud. Misspending and mismanagement of Community money is something which regularly features in the press and media across the EU. It is essential that fraud is tackled effectively and in this regard the Member States have a huge roll to play alongside the various EU bodies.
in writing. - (IT) Mr President, ladies and gentlemen, I shall vote for the report by our esteemed colleague Francesco Musotto. Both reports highlight the fact that greater attention needs to be paid to certain countries which are lagging behind in terms of providing information in electronic format, and complying with management and monitoring systems. I agree with the rapporteur, who has stressed that it is important to pay particular attention to developing the activities to counter Community fraud which are being run by countries which evidently do not have monitoring systems which are effective enough and, in some cases, have a low level of compliance with European standards. In my view, careful monitoring of Community expenditure is fundamental. The fight against improper payments is even more important, bearing in mind that the money paid by European taxpayers must be used further to enhance standards of living.
in writing. - (SV) We Swedish Social Democrats voted for the Deprez report on how the Union and the Member States should proceed in their action to rein back support for terrorism and the increase in recruitment of terrorists. The EU needs to consider these aspects in its action to combat terrorism and improve knowledge of the reasons for terrorist acts and radicalisation, which is currently limited. But this must be approached with strict respect for human rights and fundamental freedoms, and in a manner which is appropriate to an open, democratic and just society. Constitutional rights, such as freedom of the press and freedom of expression and association, must not be restricted in any way.
in writing. - I will be supporting Mr Deprez's report on the factors favouring support for terrorism and the recruitment of terrorists. Nevertheless, I want to make two points. First, I want to raise the 'Nelson Mandela' question. We must distinguish between those fighting oppression and vicious authoritarian regimes like the apartheid regime in South Africa, and the nihilism of the 9/11 bombers. I would not have supported the Rivonia bombing, but neither would I, if Nelson Mandela had fled to Europe, have supported his extradition to a South Africa where he faced the death penalty.
Second, the West has to recognise that on occasion our actions or inaction in the Middle East, in Palestine and elsewhere contributes to rising hostility and terrorism towards ourselves. Sometimes we can be our own worst enemies.
in writing. - (FR) Two things alarmed me in the Deprez report on terrorism. The first was the absence of any mention of what is a primary cause of the terrorist threat in Europe, namely the unbridled influx of migrant groups who have no wish to integrate or assimilate but seek, on the contrary, to live by their own laws within their so-called host societies, and indeed to impose those laws upon them.
The second alarming thing was the apportionment of blame: according to you, Europe can never do enough in terms of renouncing its very essence, its national identities and its shared civilisation. It can never do enough to compromise its values in the name of tolerance and the so-called 'right to difference'. It can never discriminate enough against its own people and in favour of foreign nationalities, cultures or civilisations living on its territory. Ultimately, it is to blame for what happens to it. Yet those responsible for the terrorist attacks in London were British citizens, British-born, employed in jobs that many people would have been glad to have! They were not excluded; they were not victims. Yet they were called to arms!
The fact is that the multicultural, compartmentalised societies to which you so earnestly aspire are, by nature, societies prone to multiple conflict. And by denying realities, we merely fuel hatred and contempt.
in writing. - (PT) Although the report contains aspects we value and consider to be positive in the light of the deterioration in the global situation, among other things, it does not identify or denounce the real objectives and consequences of the 'fight against terrorism', particularly as a factor promoting and encouraging terrorism in itself.
The report refers, albeit conditionally, to the fundamental need for the diplomatic and peaceful resolution of conflicts around the world, though it does not indicate that the major factors that encourage terrorism include the spiral of violence fuelled by the militarisation of international relations, attacks on the independence of states and the sovereignty of nations, state terrorism, violation of fundamental freedoms, rights and guarantees, unbridled capitalist exploitation, the inhuman widening of inequality and injustice, and the existence of millions of human beings living in desperate situations - such as in Afghanistan, Iraq or Palestine.
We believe that a serious analysis of terrorism - in all its forms, including state terrorism - will require it to be set in its political context, thereby revealing its underlying causes and the policies giving rise to it, such as the 'fight against terrorism' being waged by the USA and its allies.
Hence our abstention.
in writing. - I supported today's amendments stating that radicalisation should only be seen in terms of a clear link to violence and that civil liberties should be of paramount importance. The latter should not need repeating - we describe ourselves as a Union based on human rights and civil liberties. Indeed, the majority of the proposals in this report are already EU policy, which makes me wonder why we need yet another report.
I voted against the final report, not because I support the PPE position or the narrow Spanish domestic debate which so frequently poisons our discussions on tackling terrorism in this House, but because we have decided to consider the inclusion of the justification of terrorism in our anti-terrorism package. This may seem a small thing but we already know academic freedom, political debate and anti-radicalisation work are being limited by fears engendered by such legislation. Young Muslims have told me that they are frightened to discuss issues such Palestine or Iraq in case their criticism and explanation of how they feel are interpreted as justification or glorification and they end up in court. Parliament could have voted this paragraph out but chose not to.
in writing. - (FR) This report on eradicating terrorism takes its place in an endless series of texts glorifying human rights and the battle against discrimination. Yet the fact is that over-cautiousness about possible infringements of fundamental freedoms - particularly freedom of expression and freedom of religion - actually erodes the resources we need in order to fight terrorism.
It must be obvious by now that the European Parliament is more concerned with protecting rights of every hue, and with doing what is politically correct, than it is with the security of European Union citizens.
So it is that this report, about factors favouring support for terrorism, contains not a single reference to mosques although, as we know, they are nothing less than recruiting centres for future Islamic terrorists. Nor is there any reference to the imams of France, Belgium, the Netherlands or Denmark, who are effectively recruiting agents for Jihad-minded Islamic youth.
Let us not shock anyone; let us not ruffle any religious sensibilities; let us be non-discriminatory: it hardly amounts to an effective recipe for tackling the ever-growing threat of Islamic terrorism! What it does amount to is actually quite the reverse.
in writing. - (FR) This report reflects substantial amendment work by the members of the PSE, Verts/ALE, GUE/NGL and ALDE Groups in the Committee on Civil Liberties, Justice and Home Affairs. From a text that initially stigmatised Islam and Muslims in a quite disgraceful way, the progressive, centre-left majority managed to craft a balanced document highlighting the whole range of factors (economic, social and so on) that favour support for terrorism, asserting the need to respect fundamental rights, and emphasising the importance of combating discrimination and promoting equality of opportunity, especially in education, training and employment.
There are, however, two or three points in the report that I find dubious, notably the references to 'moderate Islam' and to 'monitoring of all the locations where propaganda is being disseminated that aims at persuading people to commit terrorist acts'.
Nonetheless, while I may be unable to give the report my wholehearted support, rejecting it would mean surrendering to the right and consigning months of effort to the waste bin.
That is why the best course, in my view, is to abstain and to explain the reasons for doing so.
in writing. - This report sought to outline a set of European norms and principles in the fight against terrorism. The opposition from the right to the report means that aid to victims, making the support of terrorist activity a criminal offence in all Member States and encouraging the need for political dialogue, will not form part of a coherent European anti-terrorism strategy. I voted in favour of the report and regret that agreement on what one would feel are issues that normally benefit from wide consensus was not achieved.
in writing. - (DE) Combating terrorism will be the challenge of this century. Resolute action against the machinery of propaganda is therefore the first small step in a bid to curb the spread of terrorism among the autonomous Islamic subcultures that exist throughout Europe.
We must face the fact that terrorism in Europe is purely Islamic in character, and that radicalised Muslims are completely immune to integration measures. Radicalisation is on the march in Europe, and the political classes often seem to be in denial to some extent when it comes to these issues.
For this reason a strategic approach to the fight against terrorism is necessary and, indeed, crucial to guarantee the survival of Europe, its peoples and its cultures. Efforts should begin with young people, but they must also show a degree of willingness to play their part.
Abrogation of all human rights - which, as we know, is already practised in some cases in the United States - must not of course occur in Europe. Nevertheless, it will be essential to be tough on terrorism.
All unlawful content found in the new media must, of course, be treated like any other illegal statement, and its authors must be prosecuted and punished.
in writing. - (PT) One of the greatest dangers in the debate on terrorism and its causes is to fall into one of two extremes: on the one hand, in seeking to understand everything, the perception that everything becomes acceptable and justifiable; on the other, the refusal to recognise different realities that makes everything confused and that groups everything according to the same concepts and standards. Both extremes are dangerous as an analysis because, since they are not accurate, they do not allow valid conclusions, leading the police, legislators and the public to make mistakes. They are in addition a threat to an understanding of the real situation, which is both inclusive and firm with terrorism. That is the challenge we are facing: to be able to understand reality exactly as it is, rather than as we fear it or would like it to be; and consequently to act on both its distant and its proximate causes, while never forgetting that terrorism cannot be accepted or justified in any circumstances. And that it is not the victims (whether actual or potential) who must understand and justify the crimes of the aggressors. For all these reasons, I voted against this report.
in writing. - (FR) The best means of combating terrorism is prevention, not the blanket surveillance of European citizens. So the important thing is to attack terrorism's underlying causes.
The phenomenon of violent radicalisation will cease once we address inequalities and injustices at both national and world level.
I abstained in the vote on this report because, in the process of combating terrorism, I do not think we can point the finger at one particular religion. Terrorism is not about religion, even though some people may look to what they term their faith in order to justify killing. The only way to combat violent radicalisation will be by strengthening the lay ethos in our societies and by engaging openly in intercultural dialogue with all the stakeholders, especially the representatives of civil society.
in writing. - (SV) Terrorism is a cross-border phenomenon and must be combated vigorously by common action. However, the fight against terrorism must always be waged by legal and proportionate means. The CIA flights in Europe, the use of torture, mock executions and waterboarding, which the CIA now acknowledges did happen, and the establishment of special secret jails must be vigorously condemned. Here the EU should have acted much more firmly than it did.
But to me, one thing is self-evident: it is our values which must form the basis of our common legislation. We must also ensure that Community legislation does not jeopardise or set aside important principles - including that of freedom of expression.
The report speaks of introducing a new concept into the Framework Decision: 'justification of terrorism'. I think this would be unfortunate. Not because it is not a good idea to ensure that all Member States have good laws against incitement, but because it is difficult, if not impossible, to arrive at a definition which would be applied uniformly and which would not lead to thorny problems of interpretation. On the one hand, there is the important task of devising ways to combat terrorism and save lives. On the other hand, there is the principle of freedom of expression and the concern to maintain a high level of legal security in Europe. It is a question of finding the right balance.
in writing. - (PL) I am unable to support the Deprez report and its proposal for a European Parliament recommendation to the Council on the factors favouring support for terrorism and the recruitment of terrorists.
The report advocates the wrong priorities in the struggle against terrorism. The proposal concentrates above all on social policy measures. That approach will not facilitate the struggle against terrorism, which also requires better border controls and coordination among prosecution agencies.
in writing. - The Left in the Parliament diluted a key, undeniable message in the original text of this report, which had stated that 'terrorism (in particular Jihadist terrorism) is today the most severe threat to the security of the citizens of the Union'. The report completely omits any reference to the largest factors favouring the recruitment of terrorists, namely uncontrolled immigration and, certainly in regard to the UK, the widespread lack of regard for the Christian religion and positive understanding of our own history and culture.
Not surprisingly, newcomers then see little with which to identify. It makes no mention of the way in which terrorism can be seen to succeed and the legitimisation and reward of terrorists such as the former leaders of the Provisional IRA. I therefore voted against the report and contributed to its rejection by Parliament.
in writing. - (PT) This EP own-initiative report is a genuine repository of goals and initiatives for liberalising world trade - whether in goods, services or capital - led by the EU and the European Commission, a virtually omnipotent body in common commercial policy with the new draft Treaty, which makes this an exclusive EU competence.
The opening up of markets is the dogma. The end of all and any trade barriers, especially with the developed and emerging economies, is the course of action. The opening up of markets, carried out if possible in the image of the EU single market, is the objective.
Since it considers the current WTO system to be insufficiently regulatory and binding, it advocates the 'European governance model' for trade, whether by concluding free trade agreements or by stressing conclusion of the current round of WTO negotiations - for which it calls for synergies to be created with the EU's major trading partners (such as the USA, Canada and Japan).
As an example, see how the report urges non-EU countries to lift foreign ownership restrictions on European companies... Economic domination is the aim.
Hence our vote against.
in writing. - I welcome the Guardans Cambó report on the EU's Strategy to deliver market access for European companies. The principles of improved mutual access, better support for SMEs and enhanced internal market access should help to bolster the Lisbon agenda. In particular I support the amendments on making a distinction between access to developed markets and emerging economies on one hand and LDCs and developing countries on the other.
in writing. - (PT) Although the European internal market is huge, the world market, opened up due to globalisation, is even larger and more dynamic. Access by European companies to that market, especially to the high-growth-rate emerging economies, must therefore be both a public and a private priority. While it is true, however, that in the area of private initiative it is not up to us to make choices or, worse still, to impose priorities, in the area of public initiatives there is a long way to go. On the one hand, we must be aware of the need to open up our markets if we wish - and we do wish - to gain increasing access to international markets. On the other, it is essential to focus on the capacity of European companies to stand up to the growing economic efficiency and competitiveness of companies from those countries, which means that we must unhesitatingly focus on the competitiveness and innovation of our own companies, which can only occur in a free, open and transparent environment.
in writing. - (RO) The Guardans Cambó report refers to the European Union strategy to facilitate the market access for European companies. In the first part of last year, the European Commission presented a communication regarding a stronger partnership in order to obtain market access for the European exporters.
The measures proposed by the Commission refer to restructuring the Community computer system that provides market access information and services in approximately 100 countries, better transparency and an information campaign, especially for small and medium-sized companies, regarding the Community services available for European exporters.
Nevertheless, I regret that some of the amendments submitted by the Group of European Socialists, which concerned the field of public procurement and competition, were not voted on.
I believe it is necessary to define a partnership between the Commission, the Member States and the European companies in order to facilitate the latter's access to third markets but, at the same time, we must ensure that the European principles and values are complied with in those markets: labour law, environmental protection, respect of intellectual property, and human rights.